Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19   Page 1 of 16 PageID 73




                       J}mngny G
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19         Page 2 of 16 PageID 74


                   IN THE MATTER OF ARBITRATION


                                    Between



                            Johns Manville Corporation
                                  Cleburne, TX


                                       And


                            GMP Council of the USW




                           Case No. 180118-00603
                        Issue: Discipline/ Termination



                                     Before


                             Russell E. Bergstedt, Jr.
                              Impartial Arbitrator




                     Opinion and Award of the Arbitrator




Time and Place of Hearing
8:30 am Hampton Inn
Cleburne, Texas




                                        1
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19              Page 3 of 16 PageID 75



ARBITRATION AWARD


In the Matter of:

GMP Council of the USW

And

Johns Manville Corporation


FOR THE UNION:

                                                           Brenda Scotland
                                                           GMP Council Vice President


FOR THE COMPANY:

                                                           Lauren Alexandra Polk
                                                           Employment Counsel


IMPARTIAL ARBITRATOR:

                                                           Russell E. Bergstedt, Jr.
                                                           Plano, TX




By the terms of the agreement between Johns Manville, hereinafter referred to as the
“Company” and the GMP Council of the USW, hereinafter referred to as the “Union”
Russell E. Bergstedt, Jr. was selected by the parties to serve as impartial arbitrator. A
hearing was held in Cleburne, TX, on November 30, 2018. Full opportunity was afforded
the parties for the introduction of evidence, examination and cross-examination of
witnesses, and oral arguments. These proceedings were declared closed on November
30, 2018. Post hearing briefs were submitted February 4, 2019.




                                           2
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19              Page 4 of 16 PageID 76




STATEMENT OF FACTS:

   "   The Grievant, Glenn Pruitt, worked as an Inspector Packer at the Johns Manville

       Cleburne, Texas facility.

   "   The Grievant was employed for approximately eleven (11) years and four (4)

       months prior to his termination.

   "   Johns Manville has a posted Workplace Harassment Policy that has been in place

       throughout the Grievant’s employment.

   "   The Grievant received live Mandatory Respectful Workplace Training in March

       2008.

   "   Subsequent training on Company policies, rules and guidelines has been

       conducted utilizing computer based training modules.

   "   The Grievant was recorded making sexual comments referring to his genitals and

       sexual acts with a prostitute.

   "   An audio/ video recording was secretly made of the comments in one of the

       facilities break rooms.

   "   In August of 2017, anonymous employees from the Cleburne facility telephoned

       the Berkshire Hathaway hotline regarding potential violations of the Workplace

       Harassment Policy.

   "   The Grievant was named in one of the complaints.

   "   In response to the complaints, Shirley Vawter, Director of HR for North

       American Operations assembled a team of HR professionals to investigate the

       allegations.



                                           3
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19               Page 5 of 16 PageID 77


   "   The team interviewed sixty (60) employees.

   "   During the interviews, employees reported the Grievant made sexually explicit

       statements.

   "   After conducting the interviews, the secretly recorded audio/ visual recording was

       provided to the investigative team.

   "   The Grievant was identified as making sexually explicit statements.

   "   The Grievant acknowledged making sexually explicit comments in the break

       room.

   "   The Company determined the Grievant had committed a serious violation of the

       Workplace Harassment Policy.

   "   Following the investigation, the Grievant was suspended.

   "   Ms. Vawter testified that in every situation that was escalated to her where an

       employee violated the Workplace Harassment Policy, the Company terminated

       the employee’s employment.

   "   Glenn Pruitt was terminated from employment on September 29, 2017 for

       violation of Critical Rule #5.




COMPANY POSITION:

       The Company offers it has policies prohibiting discrimination in the workplace

including the Workplace Harassment Policy in order to fulfill its obligation under the




                                             4
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19                  Page 6 of 16 PageID 78


law. The Company noted it is required under both Title VII and Texas law to provide a

workplace free of harassment based on race, sex, or other protected status.

       Aside from avoidance of potentially significant liability under federal and state

law, the Company established its Workplace Harassment Policy because it values its

employees and wants them to be able to work in an environment where they feel

comfortable and can be productive.

       The Company presents that nothing in the CBA requires progressive discipline,

rather the CBA provides that management maintains all management rights including the

“right to maintain discipline among employees.” The Company has established the

“Guidelines for Disciplinary Counseling/Corrective Action.” These guidelines set forth

management’s right with respect to discipline.

       Management maintains the right to terminate any employee for a serious violation

of plant rules, regulations, requirements, procedures and practices. In addition,

management retains the right to skip disciplinary progression based on the severity of the

infraction. The guidelines further state that “Critical Plant Rules are those that if violated

would normally result in immediate termination of employment.” Critical Plant Rule #5

provides: Provoking, fighting, retaliating or committing any act of violence, harassment

or discrimination against any person; this includes threatening, coercing, intimidating or

interfering with fellow employees (encompasses JM Harassment, Discrimination &

Workplace Safety Policies). Accordingly, the Company offers it has the discretion and

right to determine whether a violation of a Critical Plant Rule is serious such that

immediate termination of employment is warranted. Further, the Company states, JM

vigorously enforce all reported violations of the Workplace Harassment Policy.




                                              5
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19                Page 7 of 16 PageID 79


          The Company noted that during the live Respectful Workplace training,

instructors read through each of the policies, to include Workplace Harassment, Equal

Employment/Anti-retaliation Policy, Use of Communications Policy and Cooperation in

Investigations Policy, and ensured employees have access to a copy of the policies.

During the live training sessions, all employees were provided examples of conduct that

is inappropriate and violates JM policy. The Respectful Workplace training specifically

recognized comments about sex life as examples of verbal conduct that violates the

policy.

          Noting that in August 2017, anonymous employees from the Cleburne facility

telephoned the hotline regarding potential violations of the Workplace Harassment policy

by three (3) individuals that worked at the plant, the Company commenced an

investigation. A team of HR professionals headed by Director of HR for North American

Operations, Shirley Vawter, interviewed sixty (60) employees. During the interviews the

Company offered that employees reported the Grievant’s made sexually graphic

comments. After conducting the interviews, an audio/visual recording was provided to

the investigative team in which an individual, identified as the Grievant, can be heard

making sexually explicit statements. The Company stipulates that upon being confronted

with the audio/visual recording the Grievant admitted to making the comments. The

Company further stipulates, the Grievant was accompanied by two (2) Union

representatives.

          The Company offers the uncontroverted evidence demonstrates the Grievant

made the sexually explicit comments admitted he was aware of the Workplace

Harassment Policy and the Company conducted an impartial and thorough investigation.




                                             6
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19                Page 8 of 16 PageID 80


         The Company challenges testimony offered by the Union that employees were

denied representation during the investigation and the disciplinary suspension was a

suspension for retaliation. The Company presents, the only grievance at issue in this

matter, is regarding the termination of the Grievant’s employment for violation of Critical

Plant Rule 5. The Company feels it has responded to all information requested by the

Union.

         The Company addressed the Union’s understanding of the practice of notifying an

individual when a comment or action is making them uncomfortable, unsafe or harassed.

The Company points to the language in the policy that lays out options including the

option to use the toll-free hotline. The Company provides there is simply no requirement

employees must inform the offender as a condition precedent to complaining to a

supervisor, human resources, the hotline or any other avenues set forth in the policy.

         The Company concludes, Johns Manville has zero tolerance for workplace

harassment including sexually related conduct of a verbal nature that creates an

intimidating, hostile, seductive or offensive work environment. The Company feels the

policy prohibits any discussion of sexual acts in the workplace regardless of whether they

offend another individual. The Company expresses the grievance must be denied

because Johns Manville had just cause and its decision was not arbitrary or in violation of

the CBA. The Company accordingly and respectfully seeks the grievance be denied.




                                             7
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19                 Page 9 of 16 PageID 81




UNION POSITION:

       The Union is seeking a ‘make whole’ remedy for what it considers is an unjust

termination.

       The Union questions the training provided employees and points to the

reoccurring turnover in management, including human resources, as creating an

inconsistent culture with regard to training and the application of plant rules, guidelines

and policies. The Union offers that the Company could not provide training records

while testifying they provide training, and offered that the Grievant received formal

mandatory training in 2008 and none since then up to and prior to his termination.

Current LU President, Jason Campbell, offered testimony to there being no formal

mandatory training on Respectful Workplace and former LU President, Wanda Morin,

offered testimony to the last time formal training was given to employees at the Cleburne

facility, prior to the Grievant’s termination, was in 2008. The Union identified the

computer based training (CBT) sessions as falling short of addressing and not specific

regarding Respectful Workplace but dealing more with workplace violence. The Union

noted that formal training was delivered after the Grievant’s termination by an HR

Manager from the Company’s DeFiance, Ohio facility.

       The Union notes that during the eleven plus years of employment at the Cleburne

facility the Grievant maintained an excellent work record and an excellent attendance

record. Further, the Grievant was chosen by his peers to be their representative as Vice

President of the LU, a position he held for eight (8) years up to the day of his termination.




                                              8
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19                 Page 10 of 16 PageID 82


        The Union challenges the handling of the investigation, the subsequent

 suspension and ultimate termination. The Union presents that HR Manager, Larina

 Carter, called Mr. Pruitt at home while he was preparing to report to work and notified

 him he was suspended and to not report to work. The Union was not involved in the

 suspension discussion nor provided the reason for the suspension and conveys this is a

 violation of the CBA Article 15, Section1. The Grievant was not informed of the reason

 for the suspension and was told it was for his own good and that it was because of

 retaliation. The Union raises questions about the interviews conducted with union

 represented employees not being provided representation by the Company. Former LU

 President Morin testified it was normal practice that when interviewing investigations

 involving Union members the Union is notified prior to and is present to provide

 representation. The Union offers that during the Grievant’s interview he asked the

 identity of his accuser and was denied that information.

        The Union addressed the language that the Company labels as “offensive” being

 used by the entire Cleburne workforce including both hourly and management

 employees. Employee Jordan DeSpain testified he was present in the break room and

 participated in the conversation. In addition, DeSpain testified there were greater than

 ten (10) persons present and typically these break room discussions involve sexual and

 racial statements. He further testified the break room is used to watch television and

 movies on DVD’s. When asked if he had received training on Respectful Workplace, he

 stated he had received training after Mr. Pruitt was terminated. He also testified that

 immediately after Mr. Pruitt was terminated the conversations in the break room changed

 however they are now back to what they were when the Grievant was employed. When




                                              9
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19                 Page 11 of 16 PageID 83


 asked if management was aware of the discussions held in the break room, Mr. DeSpain

 responded with yes, and said that supervisors often joined in. The Grievant and Mr.

 DeSpain testified that conversations were quailed if there were females, guests or truck

 drivers present. They also testified people are allowed to sleep in the break room while

 on break. The Grievant testified the Company did not censure what they watched but

 noted they did not watch hard-core porn but did watch PG and R rated movies. LU

 President Campbell testified that “offensive” language is spoken by all, management and

 down. During the testimony, Ms. Vawter spoke about the team interviewing sixty (60)

 employees but the Union contends not one of the people present in the break room was

 interviewed, including Mr. DeSpain. To the Union this indicates that the person

 recording the conversation either never identified anyone other than LU Vice President

 Pruitt or the Company knowingly never intended to discipline anyone other than Mr.

 Pruitt.

           The reporting of harassment changed in 2013 according to the Union as testified

 to by Mr. Pruitt, Mr. DeSpain, Mrs. Williams-Morin and Mr. Campbell. All testified the

 procedure for handling harassment was to let your offender know they were harassing

 you and stop it. This was the method in which all claimed to be trained to handle

 harassment issues. Mr. DeSpain testified that none of the people in the break room were

 aware they were being recorded and no one complained about the nature of the

 conversation. In fact, these types of conversations were contained to the privacy of those

 in the break room.

           The Union concludes that the zero tolerance posture only applies to the hourly

 employees. The inadequate training created a culture of anything goes, it’s okay to have




                                               10
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19                Page 12 of 16 PageID 84


 open discussions on any subject matter and watch PG and R rated movies. The Union

 points to the change in reporting harassment in 2013, years after the formal training

 conducted in 2008 and employees were not aware of nor notified of this change. The

 Union points to the lack of consistent leadership allowing lapses in formal training and

 allowing a culture to develop without enforcement of the rules and policies. The

 Company and management accepted the behavior in the smoker’s break room.

        The Union respectfully requests that the grievance be granted and the adjustment

 sought of a make whole remedy.



 ANALYSIS:

        The Company’s right to discipline for cause is an established, recognized and

 accepted standard in labor- management relations. This right is recognized in the CBA

 Article 6- Management Rights.

        In this case, the Company has the burden of proving proper cause or just cause for

 termination by a preponderance of the evidence. Just Cause requires the employer to

 have and publicize policies and rules, confirm employees are knowledgeable and aware

 of the rules and consequences for violating said rules, guidelines and policies, provide

 due process to include the processing of discipline and to conduct a fair and objective

 investigation to ascertain that rules were violated or broken, treat employees the same in

 similar situations and use corrective discipline before discharging an employee.

        Did Glenn Pruitt violate Critical Rule 5/ Workplace Harassment, the rule for

 which his employment was terminated? Did the Company have just cause for the

 termination?




                                             11
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19                  Page 13 of 16 PageID 85


         Once notified, by an anonymous call to the Berkshire Hathaway hotline, that there

 may be violations of the Workplace Harassment policy, the Company embarked on an

 investigation into the allegations. The investigation was headed by the Director of

 Human Resources for North American Operations working with a team of HR

 professionals. A review of the evidence reveals that the Company did an excellent job of

 identifying language considered offensive by the Company and attributing the sexually

 explicit language spoken to Glenn Pruitt. When confronted with the audio/ visual

 recording Mr. Pruitt admitted to being involved in the conversation in the smokers break

 room. The Company considered this to be a violation of Critical Rule 5/ Workplace

 Harassment. Pruitt was suspended and his employment terminated on September 29,

 2017.

         Just cause standards require that employees accused of a violation of rules,

 guidelines and policies are aware of the rules, guidelines and policies and aware of the

 consequences of violating any of the rules, guidelines or policies. While the Company

 points to the Workplace Harassment policy being posted and entered a record of formal

 training on Respectful Workplace policies back in 2008, Union witnesses testified that

 there has been no formal training since 2008 and only again following the termination of

 Glenn Pruitt in 2017. The Company offered that computer based training has been in

 place at the Cleburne facility but had difficulty providing training records specific to the

 Workplace Harassment policy and again Union witnesses testified the computer based

 training dealt mostly with workplace violence. To this arbitrator, computer based

 training is designed to satisfy regulatory and legal requirements rather than provide

 specific training as had occurred in 2008. Computer based training records can be




                                              12
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19                  Page 14 of 16 PageID 86


 produced during an audit for certification or recertification under ISO 9000 audits, OSHA

 inspections or corporate safety and training records reviews. It does not fulfill the

 Company’s obligation of ensuring employees are aware of the Company’s rules,

 guidelines or policies nor does it allow for the interpersonal exchange of specific

 examples and the explanation of what to do in certain situations. The Grievant and other

 witnesses testified to their understanding of how harassment has been handled in the

 plant. While the Workplace Harassment provides options for reporting or addressing an

 issue of harassment between employees, the practice as described was for the person

 being harassed to confront the offender and inform the actions were unwelcome and to

 stop it. While the Company’s policy does not require employees confront their offender

 the workforce was not under that understanding and points to the policy being changed in

 2013 without the benefit of formal in-person training. The Grievant denied being

 familiar with procedures as defined in the revised Workplace Harassment Policy that

 became effective in July of 2013 and superseded the Workplace Harassment Policy dated

 July 2007.

        Due process, the Union challenged the process involved in notifying the Grievant

 of his suspension. Specifically, that this information was handled with a phone call and

 not with a written notification to include the Shop Steward as outlined in Article 15,

 Section 1. From the hearing it was clear there is a significant amount of turnover in site

 management to include the human resources department. Typically, this leads to

 challenges for HR to procedurally administer the CBA and other Company rules,

 guidelines and policies. In addition, it can lead to an unstructured culture as to what is

 expected of the workforce and what is acceptable behavior. The language that was used




                                              13
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19                 Page 15 of 16 PageID 87


 by the Grievant was very sexually explicit. It was spoken during a conversation in the

 smokers break room where, according to witness testimony, the environment is very

 relaxed. The Company would desire an enforceable compliant environment, where the

 language around sex and race is non existent, that environment did not exist in the

 smokers break room. The ‘Man Cave’ mentality as described by several witnesses points

 to a break room environment where ‘Shop Talk’ is common, employees, both hourly and

 salaried, were free to watch PG and R rated movies on DVD’s and sleep while on break,

 and does not provide the Company an opportunity to rely on the sexually explicit

 language used by the Grievant as grounds for a violation of the Workplace Harassment

 Policy. Witness testimony reported that the language changed for a brief period of time

 following the termination but has returned to the same nature as existed prior to the

 Grievant’s termination.

        Critical Plant Rule 5, Provoking, fighting, retaliating, or committing any act of

 violence, harassment or discrimination against any person; this includes threatening,

 coercing, intimidating or interfering with fellow employees (encompasses JM

 Harassment, Discrimination & Workplace Safety Policies). At issue, what person did

 the Grievant provoke, fight, threaten, harass, coerce, intimidate or interfere with? The

 Grievant’s spoken words were normal conversation in the break room. The other ten (10)

 plus employees present engaged in the conversation while one secretly recorded the

 statements. I do not find a violation of Critical Plant Rule 5. Given the rule includes the

 JM Harassment, Discrimination & Workplace Safety Policies, as discussed, these alone

 can not be deemed to satisfy the just cause standards.




                                             14
Case 3:19-cv-00788-M Document 1-2 Filed 03/29/19                 Page 16 of 16 PageID 88


        The Company chose to move to termination rather than a progressive form of

 discipline once it learned there were confirmed allegations of what is considered to be

 ‘offensive language’, by any standard, spoken by employees at the Cleburne facility.

 While the Company has the right to make this determination and impose termination

 under provisions of the CBA, the decision requires it be supported by the requirements

 and standards of just cause, it does not.



 AWARD:

        Johns Manville’s decision to terminate the employment of Glenn Pruitt is not

 supported by the requirements and standards as required under the provisions of Just

 Cause. The Grievance is sustained. The Grievant, Glenn Pruitt, will be reinstated to his

 employment and made whole.




        The Arbitrator retains jurisdiction over this matter to resolve any disputes that

 may arise with respect to implementation of the terms of this award.




 February 26, 2019
 Plano, Texas                                 ______________________________

                                              Russell E. Bergstedt, Jr., Arbitrator




                                             15
